DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the boxes in the flowchart of Figure 3 should be properly identified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1 – 18 are objected to because of the following informalities:  
Claim 1, Line 2; Claim 2, Line 4 and Claim 7, Line 2 the occurrence of the open parenthesis should be deleted;
In the claims, the use of “and/or” should be avoided because it could render the claims indefinite under 35 USC 112 because it is not clear if the limitations are to be considered in combination or in the alternative;
In the claims, the use of “in particular” render the claims indefinite under 35 USC 112 because a broad limitation cannot be followed by a narrow limitation in the same claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruegg (US 10,871,093) (also published as WO 2017/144592).
With respect to claims 1, Ruegg teaches a method of selecting an operating mode of an active sound generating device of an exhaust system for a motor vehicle (Figure), the exhaust system comprising at least one exhaust pipe (Item 10) carrying exhaust gas and an active sound generating device (Item 11) configured to generate sound waves that interact with the exhaust gas carried in the at least one exhaust pipe, comprising the steps of (a) acquiring an information on an operation of the motor vehicle (Item18), in particular on the operation of an internal combustion engine (Item 2) of the motor vehicle, or acquiring an information on an environment of the motor vehicle; (b) selecting (Item 14; Col.5, Lines 33 – 62) one of at least two predefined operating modes of the active sound generating device on a basis of information acquired in step (a); and (c) displaying (Item 21; Col.6, Lines 5 – 9) a selected operating mode or an operating mode, to be selected in the future, of the active sound generating device for the driver, or displaying a characteristic value associated with the selected operating mode or the operating mode, to be selected in the future, of the active sound generating device for the driver (Figure, Col.5, Line 33 – Col.6, Line 17).  
With respect to claim 4, Ruegg teaches wherein a preference of a motor vehicle user for an operating mode of the active sound generating device is additionally taken into account when selecting the operating mode of the active sound generating device (Col.6, Lines 5 – 9).  
With respect to claim 6, Ruegg teaches wherein one of the operating modes of the active sound generating device is a sound suppression mode, in which a sound carried by the exhaust gas is at least partly cancelled out, preferably completely cancelled out, by the sound of the active sound generating device, or one of the operating modes of the active sound generating device is an imitation mode, in which a sound carried by the exhaust gas is influenced to the effect that a resultant total sound equals or corresponds to an imitation target, or one of the operating modes of the active sound generating device is a warning mode, in which a warning noise is added to a sound carried by the exhaust gas (Col.5, Line 41 – 67).  
With respect to claim 7, Ruegg teaches wherein the information on the operation of the motor vehicle or the information on the environment of the motor vehicle is continuously acquired in a specified time cycle (Col.5, Lines 41 – 62).  
With respect to claim 8, Ruegg teaches wherein the information on the operation of the motor vehicle comprises an information on a travel speed of the motor vehicle, an information on an operating noise emitted by the motor vehicle, an information on an operating location of the motor vehicle, or an information on an operating time of the motor vehicle (Col.5, Lines 41 – 62).  
With respect to claim 9, Ruegg teaches wherein the information on the operation of the internal combustion engine comprises an information on a speed of the internal combustion engine, an information on a torque output by the internal combustion engine, or an information on a power output by the internal combustion engine (Col.5, Lines 41 – 62).  
With respect to claim 10, Ruegg teaches wherein different types of information on the operation of the motor vehicle or different types of information on the environment of the motor vehicle each have a priority value assigned thereto, so that when information is acquired that is inconsistent with regard to the operating mode to be selected of the active sound generating device, the operating mode is always selected on the basis of that information that has the higher priority value (Col.5, Line 41 – Col.6, Line 17).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 11 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruegg (US 10,871,093) in view of Anderson (US 8,031,085).
With respect to claims 2, 11, 12, 17 and 18, Ruegg teaches the limitations already discussed in a previous rejection, but fails to disclose the active sound generating device including an environment interface, via which the active sound generating device is directly or indirectly connectable, in terms of signaling, to at least one sensor which detects an environment of the motor vehicle, and an operating mode of the active sound generating device being selectable by a control unit of the active sound generating device taking into account a signal provided at the drive interface or the environment interface; and wherein a communication interface is provided, via which an information on a state of the motor vehicle, in particular on the selected operating mode, can be transmitted to a unit external to the motor vehicle, in particular an infrastructure unit, or via which a limit value information can be transferred from the unit external to the motor vehicle, in particular an infrastructure unit, to the motor vehicle.  
On the other hand, Anderson teaches an exhaust system for a vehicle comprising an active sound generating device including an environment interface (Fig.1, Item 110), via which the active sound generating device (Fig.2, Item 212) is directly or indirectly connectable, in terms of signaling, to at least one sensor which detects an environment of the motor vehicle (Fig.2, Item 204), and an operating mode of the active sound generating device being selectable by a control unit of the active sound generating device taking into account a signal provided at the drive interface or the environment interface; and wherein a communication interface is provided, via which an information on a state of the motor vehicle, in particular on the selected operating mode, can be transmitted to a unit external (Fig.1, Items 124 or 128)  to the motor vehicle, in particular an infrastructure unit, or via which a limit value information can be transferred from the unit external to the motor vehicle, in particular an infrastructure unit, to the motor vehicle (Fig.1; Col.3, Line 65 – Col.5, Line 6). 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Anderson sound management system with the Ruegg design because it would provide a system that would permit a vehicle to operate in a sound generating mode based on a context of the environment, in this manner optimizing the acoustic performance of the vehicle at a predetermined location or environment.   
With respect to claims 3 and 13, Anderson teaches wherein a limit value information transferred to the motor vehicle from the unit external to the motor vehicle or an information derived therefrom is displayed to the driver (Fig.2, Item 208).  
With respect to claim 14, Anderson teaches wherein an input device (Fig.2, Item 208) is provided by which preferences in regard to the selection of the operating mode can be entered, in particular wherein the display device and the input device are realized as one single, combined device.  
With respect to claims 5 and 15, Anderson teaches wherein a camera (Fig.3, Items 304 and 306) is coupled to the environment interface in terms of signaling, and the information on the environment of the motor vehicle is detectable by the camera.  
With respect to claim 16, Ruegg teaches wherein the active sound generating device is in the form of an active sound damper, a sound generator, or a combination thereof (Figure, Item 11).  




Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 24, 2022